761 N.W.2d 88 (2008)
Brenda L. MOSBY, Plaintiff-Appellee,
v.
HART & COOLEY MANUFACTURING, INC., and Insurance Company of the State of Pennsylvania, Defendants-Appellants.
Docket No. 134845. COA No. 276313.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the application for leave to appeal the August 16, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that portion of the decision of the Workers' Compensation Appellate Commission (WCAC) mailed January 24, 2007, which determined that the plaintiff has established a compensable disability within the meaning of Sington v. Chrysler Corp., 467 Mich. 144, 648 N.W.2d 624 (2002), and we REMAND this case to the WCAC for reconsideration in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008). The WCAC may remand this case to the Board of Magistrates for the taking of additional proofs and for further findings upon the request of a party. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order remanding this case to the Workers' Compensation Appellate Commission for reconsideration in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
Because I dissented from the majority opinion in Stokes, I would grant leave to appeal in this case to consider whether the Stokes majority reached the correct decision in Stokes.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.